               Case 2:14-cr-00174-JLR Document 95 Filed 02/12/21 Page 1 of 1




 1                                                        THE HONORABLE JAMES L. ROBART
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                        )   No. CR 14-174-JLR
 8                                                    )
                     Plaintiff,                       )
 9                                                    )   ORDER GRANTING UNOPPOSED
                v.                                    )   MOTION FOR TERMINATION OF
10                                                    )   SUPERVISED RELEASE
     WILLIAM BURGESS,                                 )
11                                                    )
                     Defendant.                       )
12                                                    )
13
14          This matter has come before the Court on William Burgess’s unopposed motion

15   to terminate the remaining period of his supervised release. The Court has reviewed the

16   motion, records, and files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).

17          IT IS NOW ORDERED that William Burgess’s term of supervised release be

18   terminated pursuant to 18 U.S.C. § 3583(e).

19          DONE this 12th day of February, 2021.

20
21
                                                   A
                                                  ______________________________________
                                                  JAMES L. ROBART
22                                                UNITED STATES DISTRICT JUDGE

23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       ORDER FOR TERMINATION                                          1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                            Seattle, Washington 98101
       (US v. William Burgess; CR14-174JLR) - 1                                    (206) 553-1100
